UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2013 ASIA PACIFIC BOILER CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-176312 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) Unit 10 & 11, 26th Floor, Lippo Centre, Tower 2 89 Queensway Admiralty, Hong Kong 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code +852-3875-3362 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Items Effective February 14, 2014, Asia Pacific Boilier Corporation (“we”, “us”, “our”, the “Company”) entered into a letter of intent (the “LOI”) with Million Place Investments Limited, (" Million Place
